DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-8 are objected to because of the following informalities:  
	(1) In claim 1, line 18, please insert --plurality of-- at the end of the line after the word “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 recites the limitation "the respective frequencies" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 1 recites the limitation "the impedance frequency" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
(3) Claim 1 recites the limitation "the impedance frequency" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
(4) Claim 1 recites the limitation "the impedance frequency" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
(5) Claim 4 recites the limitation "the frequency change among the plurality of frequencies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(6) Claim 5 recites the limitation "the frequency characteristic" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
(7) Claim 7 recites the limitation "the impedance acquired by the calculating device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
(8) Claim 7 recites the limitation "the impedance stored" in 4.  There is insufficient antecedent basis for this limitation in the claim.
(9) Claim 7 recites the limitation "the frequency characteristic" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funkhouser et al. (US 20170173253) disclose systems and methods for medical treatments. More specifically, the present disclosure relates to the detection of a patient access disconnection, such as the detection of needle or catheter dislodgment during dialysis therapy.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631